DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of Patent No.: US 11,350,446 B2 to Tang, Hai. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:
Instant Application 17/707,814 
Patent No.: US 11,350,446 B2
Claim 1: A method for determining a contention window (CW), comprising: 

determining, by a network device according to feedback information sent by a terminal device, a length of CW used for channel detection,

the feedback information comprising feedback information corresponding to a physical downlink shared channel (PDSCH) sent by the network device on a first carrier, and the first carrier being an unlicensed carrier; and

performing, by the network device, channel detection on the first carrier according to the length of CW.


 

Claim 1: A method for determining a contention window (CW), comprising: 

determining, by a network device according to feedback information sent by a terminal device, a length of CW used for channel detection; and 

performing, by the network device, channel detection on the first carrier according to the length of CW, 

wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained, and 

the feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.
 
The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained’ as disclosed by the patented claim into the instant claim so as to effectively determining contention window in wireless communication system.
Claim 2:  Wherein the feedback information comprises all or part of feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit, the first time unit being a time unit on the first carrier or a time unit on a second carrier other than the first carrier.
Claim 1: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained.
Claim 3: Wherein the second carrier is an unlicensed carrier different from the first carrier; or the second carrier is a licensed carrier.
Claim 1: The feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.
Claim 4: Wherein the first time unit comprises at least one of all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the network device determines the length of CW.



Claim 1: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained. 
Claim 5: Wherein the first time unit comprises at least one of a headmost time unit used for transmitting the PUCCH in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the network device determines the length of CW.
Claim 1: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained and the feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier. 
Claim 6: Wherein the feedback information comprises all or 119141-5037-US32part of feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit, the second time unit being a time unit on the first carrier or a time unit on a third carrier other than the first carrier.
Claim 1: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained.
Claim 7: Wherein the third carrier is an unlicensed carrier different from the first carrier; or the third carrier is a licensed carrier.
Claim 1: The feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.
Claim 8: Wherein the second time unit comprises at least one of: all or part of a time unit used for transmitting the PUSCH including the feedback information in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW. 
Claim 1: Performing, by the network device, channel detection on the first carrier according to the length of CW, wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained.

Claim 9: Wherein the second time unit comprises at least one of: a headmost time unit used for transmitting the PUSCH including the feedback information in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW.
Claim 1: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained.
Claim 10: A device for determining a contention window (CW), comprising: 

a memory, configured to store instructions; and a processor, when executing the instructions, configured to: 
determine, according to feedback information sent by a terminal device, a length of CW used for channel detection, 

the feedback information comprising feedback information 119141-5037-US33corresponding to a physical downlink shared channel (PDSCH) sent by the device on a first carrier, and the first carrier being an unlicensed carrier; and 

perform channel detection on the first carrier according to the length of CW.
Claim 5: A device for determining a contention window (CW), comprising: 

a memory, configured to store instructions; and a processor, when executing the instructions, configured to: 
determine, according to feedback information sent by a terminal device, a length of CW used for channel detection; and perform channel detection on the first carrier according to the length of CW, 

wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained, and 

the feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained’ as disclosed by the patented claim into the instant claim so as to effectively determining contention window in wireless communication system.
Claim 11: Wherein the feedback information comprises all or part of feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit, the first time unit being a time unit on the first carrier or a time unit on a second carrier other than the first carrier.
Claim 5: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained.
Claim 12: Wherein the second carrier is an unlicensed carrier different from the first carrier; or the second carrier is a licensed carrier.
Claim 5: The feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier. 
Claim 13: Wherein the first time unit comprises at least one of: all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the device determining the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the device determining the length of CW. 
Claim 5: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained.  
Claim 14: Wherein the first time unit comprises at least one of: a headmost time unit used for transmitting the PUCCH in the last uplink transmission before the device determining the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the device determining the length of CW.
Claim 5: Wherein the feedback information comprises feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit of a first carrier, the first time unit being a time unit in which a PUCCH demodulation result is effectively obtained; or the feedback information comprises feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit of the first carrier, the second time unit being a time unit in which a demodulation result of the feedback information carried on the PUSCH is effectively obtained and the feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.
Claim 15: Wherein the feedback information comprises feedback information corresponding to a PDSCH on a third time unit.
Claim 5: The feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.
Claim 16: Wherein the third time unit comprises: a headmost time unit in a last downlink transmission performed on the first carrier before the device determining the length of CW; or 119141-5037-US34two preceding time units in the last downlink transmission performed on the first carrier before the device determining the length of CW.
Claim 5: The feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.
Claim 17: Wherein the feedback information corresponding to the PDSCH on the third time unit is transmitted through a licensed carrier. 
Claim 5: The feedback information comprises feedback information corresponding to a physical downlink shared channel (PDSCH) on a headmost time unit in a last downlink transmission performed on a second carrier before the network device determines the length of CW, the first carrier and the second carrier being a same unlicensed carrier.
Claim 18: Wherein the feedback information is hybrid automatic repeat request (HARQ) information, and the HARQ information comprises at least one of following states: positive acknowledgment (ACK), negative acknowledgment (NACK), discontinuous transmission (DTX) information, NACK or DTX information and any information.
Claim 6: Wherein the feedback information is hybrid automatic repeat request (HARQ) information, and the HARQ information comprises: positive acknowledgment (ACK) and negative acknowledgment (NACK).
Claim 19: Determine to increase the length of CW when a proportion of NACK included in the feedback information is greater than or equal to a first preset value or a number of NACK included in the feedback information is greater than or equal to a second preset value; or determine to decrease or keep the length of CW when the proportion of NACK included in the feedback information is smaller than the first preset value or the number of NACK included in the feedback information is smaller than the second preset value. 
Claim 7: Determine to increase the length of CW when a proportion of NACK included in the feedback information is greater than or equal to a first preset value or a number of NACK included in the feedback information is greater than or equal to a second preset value; or determine to decrease or keep the length of CW when the proportion of NACK included in the feedback information is smaller than the first preset value or the number of NACK included in the feedback information is smaller than the second preset value.
Claim 20: Make the feedback information not counted when the device fails to detect the feedback information on the unlicensed carrier; or count the feedback information as NACK when the device detects the feedback information on the unlicensed carrier and a state of the feedback information is one of DTX information, NACK or DTX information and any information.
Claim 8: Make the feedback information not counted when the device fails to detect the feedback information on the unlicensed carrier.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6, 7, 10-12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2018/0175975 A1 to Um et al. (Um), in view of Patent No.: US 10,887,914 B2 to Hu et al. (Hu) as disclosed in the IDS. 
As to Claim 1, Um discloses a method for determining a contention window (CW), comprising: 
determining, by a network device according to feedback information sent by a terminal device (‘an operating method of a communication node in a network supporting licensed and unlicensed bands is disclosed. An operation method of a base station comprises the steps of: transmitting a PDSCH to a UE in an unlicensed band; receiving an HARQ response to the PDSCH from the UE; and determining a size of a CW on the basis of a proportion of NACKs in HARQ responses’, abstract; see also ¶ 0019), a length of CW used for channel detection (‘the size of the contention window may be changed based on a channel occupancy state (e.g., a time during which a signal having an intensity of a predetermined threshold value or more is detected, a ratio (or occupancy rate) of a signal having an intensity of a predetermined threshold value or more, a histogram of the same, etc.), the number of communication nodes using the same unlicensed band (or, the same channel in the unlicensed band), HARQ responses (ACK, NACK, DTX, ANY), collision-aware information, information detected by other communication nodes, and the like’, ¶ 0158), the feedback information comprising feedback information corresponding to a physical downlink shared channel (PDSCH) sent by the network device on a first carrier (‘the base station comprises a processor and a memory storing at least one instruction executed by the processor, wherein the at least one instruction is configured to: transmit a physical downlink shared channels (PDSCH) to a user equipment (UE) through an unlicensed band; receive a hybrid automatic repeat request (HARQ) response to the PDSCH from the UE; and determine a size of a contention window (CW) based on a negative acknowledgement (NACK) ratio of HARQ responses’, ¶ 0019), and the first carrier being an unlicensed carrier (‘transmit a physical downlink shared channels (PDSCH) to a user equipment (UE) through an unlicensed band’, ¶ 0019).
Um does not expressly disclose performing, by the network device, channel detection on the first carrier according to the length of CW.
However, Hu discloses performing, by the network device, channel detection on the first carrier according to the length of CW (‘as shown in Fig. 12, the information processing method for base station side according to the embodiment of the present disclosure includes the following steps.  In step S1210, information on a success rate of uplink transmission of at least one user equipment on an unlicensed frequency band is acquired. The user equipment performs Listen-Before-Talk on the unlicensed frequency band via a channel detection process which includes a random back-off process having a variable contention window size’, Col. 15, ll 44-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘performing, by the network device, channel detection on the first carrier according to the length of CW’ as disclosed by Hu into Um so as to effectively avoid channel conflict on unlicensed frequency band in wireless communication system, Hu Col. 3, ll 3-8.
As to Claim 2, Um further discloses wherein the feedback information comprises all or part of feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit, the first time unit being a time unit on the first carrier or a time unit on a second carrier other than the first carrier (‘the UE may transmit only collision-aware information for the first subframe among the plurality of subframes included in the unlicensed band burst to the base station through the collision PUCCH. Alternatively, the UE may transmit the collision-aware information for the first subframe among the plurality of subframes included in the unlicensed band burst and the collision-aware information for x subframes contiguous to the first subframe’, ¶ 0240).
As to Claim 3, Um further discloses wherein the second carrier is an unlicensed carrier different from the first carrier; or the second carrier is a licensed carrier (‘the base station may transmit a RRC message including the collision scheduling information to the UE (S1900). The RRC message may be transmitted to the UE via the licensed band or the unlicensed band. The collision scheduling information may indicate a PUCCH of the licensed band’, ¶ 0237).
As to Claim 6, Um further discloses wherein the feedback information comprises all or part of feedback information transmitted in a physical uplink shared channel (PUSCH) on a second time unit, the second time unit being a time unit on the first carrier or a time unit on a third carrier other than the first carrier (‘the scheduling information (e.g., grant) for the PUSCH included in the subframe # (n+4) of the unlicensed band cell may be transmitted through the PDCCH (or EPDCCH) included in the subframe #n of the licensed band cell or the unlicensed band cell. The scheduling information for the PUSCH included in the subframe # (n+4) of the unlicensed band cell may be included in the DCI (e.g., DCI having format 0). In this case, the UE may transmit the PUSCH through a UL resource included in the subframe #(n+4) of the unlicensed band cell indicated by the scheduling information’, ¶ 0153).
As to Claim 7, Um further discloses wherein the third carrier is an unlicensed carrier different from the first carrier; or the third carrier is a licensed carrier (‘the changed contention window may be applied to all carriers (e.g., the carrier #1, the carrier #2, and the carrier #3) in the unlicensed band. Here, the HARQ response used for changing the size of the contention window may be at least one of NACK, DTX, and ANY’, ¶ 0287; see also ¶ 0153).
As to Claim 10, Um discloses a device for determining a contention window (CW), comprising: 
a memory (Fig. 5, ‘the base station comprises a processor and a memory storing at least one instruction executed by the processor, wherein the at least one instruction is configured to’, ¶ 0019), configured to store instructions; and 
a processor (Fig. 5, ‘the base station comprises a processor and a memory storing at least one instruction executed by the processor, wherein the at least one instruction is configured to’, ¶ 0019), when executing the instructions, configured to: 
determine, according to feedback information sent by a terminal device (‘an operating method of a communication node in a network supporting licensed and unlicensed bands is disclosed. An operation method of a base station comprises the steps of: transmitting a PDSCH to a UE in an unlicensed band; receiving an HARQ response to the PDSCH from the UE; and determining a size of a CW on the basis of a proportion of NACKs in HARQ responses’, abstract; see also ¶ 0019), a length of CW used for channel detection (‘the size of the contention window may be changed based on a channel occupancy state (e.g., a time during which a signal having an intensity of a predetermined threshold value or more is detected, a ratio (or occupancy rate) of a signal having an intensity of a predetermined threshold value or more, a histogram of the same, etc.), the number of communication nodes using the same unlicensed band (or, the same channel in the unlicensed band), HARQ responses (ACK, NACK, DTX, ANY), collision-aware information, information detected by other communication nodes, and the like’, ¶ 0158), the feedback information comprising feedback information corresponding to a physical downlink shared channel (PDSCH) sent by the device on a first carrier (‘the base station comprises a processor and a memory storing at least one instruction executed by the processor, wherein the at least one instruction is configured to: transmit a physical downlink shared channels (PDSCH) to a user equipment (UE) through an unlicensed band; receive a hybrid automatic repeat request (HARQ) response to the PDSCH from the UE; and determine a size of a contention window (CW) based on a negative acknowledgement (NACK) ratio of HARQ responses’, ¶ 0019), and the first carrier being an unlicensed carrier (‘transmit a physical downlink shared channels (PDSCH) to a user equipment (UE) through an unlicensed band’, ¶ 0019).
Um does not expressly disclose perform channel detection on the first carrier according to the length of CW.
However, Hu discloses perform channel detection on the first carrier according to the length of CW (‘as shown in Fig. 12, the information processing method for base station side according to the embodiment of the present disclosure includes the following steps.  In step S1210, information on a success rate of uplink transmission of at least one user equipment on an unlicensed frequency band is acquired. The user equipment performs Listen-Before-Talk on the unlicensed frequency band via a channel detection process which includes a random back-off process having a variable contention window size’, Col. 15, ll 44-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘perform channel detection on the first carrier according to the length of CW’ as disclosed by Hu into Um so as to effectively avoid channel conflict on unlicensed frequency band in wireless communication system, Hu Col. 3, ll 3-8.
As to Claim 11, Um further discloses wherein the feedback information comprises all or part of feedback information transmitted in a physical uplink control channel (PUCCH) on a first time unit, the first time unit being a time unit on the first carrier or a time unit on a second carrier other than the first carrier (‘the UE may transmit only collision-aware information for the first subframe among the plurality of subframes included in the unlicensed band burst to the base station through the collision PUCCH. Alternatively, the UE may transmit the collision-aware information for the first subframe among the plurality of subframes included in the unlicensed band burst and the collision-aware information for x subframes contiguous to the first subframe’, ¶ 0240).
As to Claim 12, Um further discloses wherein the second carrier is an unlicensed carrier different from the first carrier; or the second carrier is a licensed carrier (‘the base station may transmit a RRC message including the collision scheduling information to the UE (S1900). The RRC message may be transmitted to the UE via the licensed band or the unlicensed band. The collision scheduling information may indicate a PUCCH of the licensed band’, ¶ 0237).
As to Claim 15, Um further discloses wherein the feedback information comprises feedback information corresponding to a PDSCH on a third time unit (‘here, the base station may transmit the PDSCHs in consecutive subframes, and the size of the CW may be determined based on the HARQ response to the PDSCH transmitted through a first subframe among the consecutive subframes when a size of the first subframe is 1 millisecond’, ¶ 0011; see also ¶ 0012).
As to Claim 17, Um further discloses wherein the feedback information corresponding to the PDSCH on the third time unit is transmitted through a licensed carrier (‘the scheduling information (e.g., grant) for the PUSCH included in the subframe # (n+4) of the unlicensed band cell may be transmitted through the PDCCH (or EPDCCH) included in the subframe #n of the licensed band cell or the unlicensed band cell’, ¶ 0153).	
As to Claim 18, Um further discloses wherein the feedback information is hybrid automatic repeat request (HARQ) information, and the HARQ information comprises at least one of following states: positive acknowledgment (ACK), negative acknowledgment (NACK), discontinuous transmission (DTX) information, NACK or DTX information and any information (‘the changed contention window may be applied to all carriers (e.g., the carrier #1, the carrier #2, and the carrier #3) in the unlicensed band. Here, the HARQ response used for changing the size of the contention window may be at least one of NACK, DTX, and ANY’, ¶ 0287).
As to Claim 20, Um further discloses make the feedback information not counted when the device fails to detect the feedback information on the unlicensed carrier; or count the feedback information as NACK when the device detects the feedback information on the unlicensed carrier and a state of the feedback information is one of DTX information, NACK or DTX information and any information (‘accordingly, when the base station receives the HARQ response from the UE, the base station may determine that the unlicensed band cell is activated. On the other hand, if the base station fails to receive the HARQ response from the UE, the base station may determine that the unlicensed band cell is not activated’, ¶ 0147; see also ¶ 0207).

6.	Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Um, in view of Hu and further in view of Publication No.: US 2018/0270860 A1 to Bhorkar et al. (Bhorkar) as disclosed in the IDS. 
	As to Claim 4, Um in view of Hu do not expressly disclose wherein the first time unit comprises at least one of: all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the network device determines the length of CW. 
	However, Bhorkar discloses wherein the first time unit comprises at least one of: all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the network device determines the length of CW (‘in one example, after receiving the UL grant or CPDCCH, the UE can perform LBT in a first symbol of a subframe containing the PUSCH /PUCCH, or a last symbol of a previous subframe. In another example, a starting instant of the LBT and/or a start of the PUSCH /PUCCH can be explicitly indicated to the UE via the CPDCCH or UL grant. In yet another example, if Category 4 LBT is used, contention window parameters of the PUSCH /PUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant. In a further example, after completion of the LBT, the UE can transmit a reservation signal until a start of the PUSCH /PUCCH transmission’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first time unit comprises at least one of: all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the network device determines the length of CW’ as disclosed by Bhorkar into Um in view of Hu so as to effectively and dynamically schedule uplink transmission/grant in wireless communication system, Bhorkar ¶ 0138.
As to Claim 5, Um in view of Hu do not expressly disclose wherein the first time unit comprises at least one of: a headmost time unit used for transmitting the PUCCH in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the network device determines the length of CW. 
However, Bhorkar discloses wherein the first time unit comprises at least one of: a headmost time unit (Fig. 12, ‘one or more antennas 1210’, ¶ 0087) used for transmitting the PUCCH in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the network device determines the length of CW (‘in one example, after receiving the UL grant or CPDCCH, the UE can perform LBT in a first symbol of a subframe containing the PUSCH /PUCCH, or a last symbol of a previous subframe. In another example, a starting instant of the LBT and/or a start of the PUSCH /PUCCH can be explicitly indicated to the UE via the CPDCCH or UL grant. In yet another example, if Category 4 LBT is used, contention window parameters of the PUSCH /PUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant. In a further example, after completion of the LBT, the UE can transmit a reservation signal until a start of the PUSCH /PUCCH transmission’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first time unit comprises at least one of: a headmost time unit used for transmitting the PUCCH in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the network device determines the length of CW’ as disclosed by Bhorkar into Um in view of Hu so as to effectively and dynamically schedule uplink transmission/grant in wireless communication system, Bhorkar ¶ 0138.
As to Claim 13, Um in view of Hu do not expressly disclose wherein the first time unit comprises at least one of: all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the network device determines the length of CW. 
	However, Bhorkar discloses wherein the first time unit comprises at least one of: all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the network device determines the length of CW (‘in one example, after receiving the UL grant or CPDCCH, the UE can perform LBT in a first symbol of a subframe containing the PUSCH /PUCCH, or a last symbol of a previous subframe. In another example, a starting instant of the LBT and/or a start of the PUSCH /PUCCH can be explicitly indicated to the UE via the CPDCCH or UL grant. In yet another example, if Category 4 LBT is used, contention window parameters of the PUSCH /PUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant. In a further example, after completion of the LBT, the UE can transmit a reservation signal until a start of the PUSCH /PUCCH transmission’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first time unit comprises at least one of: all or part of a time unit used for transmitting the PUCCH in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUCCH in a second to last uplink transmission before the network device determines the length of CW’ as disclosed by Bhorkar into Um in view of Hu so as to effectively and dynamically schedule uplink transmission/grant in wireless communication system, Bhorkar ¶ 0138.
As to Claim 14, Um in view of Hu do not expressly disclose wherein the first time unit comprises at least one of: a headmost time unit used for transmitting the PUCCH in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the network device determines the length of CW. 
	However, Bhorkar discloses wherein the first time unit comprises at least one of: a headmost time unit (Fig. 12, ‘one or more antennas 1210’, ¶ 0087) used for transmitting the PUCCH in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the network device determines the length of CW (‘in one example, after receiving the UL grant or CPDCCH, the UE can perform LBT in a first symbol of a subframe containing the PUSCH /PUCCH, or a last symbol of a previous subframe. In another example, a starting instant of the LBT and/or a start of the PUSCH /PUCCH can be explicitly indicated to the UE via the CPDCCH or UL grant. In yet another example, if Category 4 LBT is used, contention window parameters of the PUSCH /PUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant. In a further example, after completion of the LBT, the UE can transmit a reservation signal until a start of the PUSCH /PUCCH transmission’, ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first time unit comprises at least one of: a headmost time unit used for transmitting the PUCCH in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUCCH in the second to last uplink transmission before the network device determines the length of CW’ as disclosed by Bhorkar into Um in view of Hu so as to effectively and dynamically schedule uplink transmission/grant in wireless communication system, Bhorkar ¶ 0138.

7.	Claims 8, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Um, in view of Hu and further in view of Publication No.: US 2018/0352574 A1 to Li et al. (Li) as disclosed in the IDS.
	As to Claim 8, Um in view of Hu do not expressly disclose wherein the second time unit comprises at least one of: all or part of a time unit used for transmitting the PUSCH including the feedback information in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW.
	However, Li discloses wherein the second time unit comprises at least one of: all or part of a time unit used for transmitting the PUSCH including the feedback information (‘however, during uplink transmission, if an uplink subframe in the reference subframe is scheduled to the UE, but the UE does not obtain any opportunity to send the subframe, the base station determines, when detecting a physical uplink shared channel (PUSCH), that the receiving fails, that is, a receiving state is NACK’, ¶ 0281) in a last uplink transmission before the network device determines the length of CW (‘because a delay of 1 ms exists in receiving detection performed by the base station, a downlink subframe #n+4 cannot determine a PUSCH receiving state of a last uplink subframe #n+3 in the first uplink burst. Therefore, a reference subframe corresponding to the downlink subframe #n+4 is [#n, #n+1, #n+2], and the base station sends UL grant to instruct to decrease the CWS. A reference subframe corresponding to a downlink subframe #n+5 is [#n, #n+1, #n+2, #n+3], and the base station sends UL grant to instruct to increase the CWS’, ¶ 0292); or all or part of a time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the second time unit comprises at least one of: all or part of a time unit used for transmitting the PUSCH including the feedback information in a last uplink transmission before the network device determines the length of CW; or all or part of a time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW’ as disclosed by Li into Um in view of Hu so as to effectively determine contention window information in wireless communication system, Li ¶ 0008.
	As to Claim 9, Um in view of Hu do not expressly disclose wherein the second time unit comprises at least one of: a headmost time unit used for transmitting the PUSCH including the feedback information in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW.
	However, Li discloses wherein the second time unit comprises at least one of: a headmost time unit (Fig. 22, ‘transmitter 640’, ¶ 0488) used for transmitting the PUSCH including the feedback information (‘however, during uplink transmission, if an uplink subframe in the reference subframe is scheduled to the UE, but the UE does not obtain any opportunity to send the subframe, the base station determines, when detecting a physical uplink shared channel (PUSCH), that the receiving fails, that is, a receiving state is NACK’, ¶ 0281) in the last uplink transmission before the network device determines the length of CW (‘because a delay of 1 ms exists in receiving detection performed by the base station, a downlink subframe #n+4 cannot determine a PUSCH receiving state of a last uplink subframe #n+3 in the first uplink burst. Therefore, a reference subframe corresponding to the downlink subframe #n+4 is [#n, #n+1, #n+2], and the base station sends UL grant to instruct to decrease the CWS. A reference subframe corresponding to a downlink subframe #n+5 is [#n, #n+1, #n+2, #n+3], and the base station sends UL grant to instruct to increase the CWS’, ¶ 0292); or a last time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the second time unit comprises at least one of: a headmost time unit used for transmitting the PUSCH including the feedback information in the last uplink transmission before the network device determines the length of CW; or a last time unit used for transmitting the PUSCH including the feedback information in a second to last uplink transmission before the network device determines the length of CW’ as disclosed by Li into Um in view of Hu so as to effectively determine contention window information in wireless communication system, Li ¶ 0008.
As to Claim 16, Um in view of Hu do not expressly disclose wherein the third time unit comprises: a headmost time unit in a last downlink transmission performed on the first carrier before the device determining the length of CW; or two preceding time units in the last downlink transmission performed on the first carrier before the device determining the length of CW.
However, Li discloses wherein the third time unit comprises: a headmost time unit (Fig. 22, ‘transmitter 640’, ¶ 0488) in a last downlink transmission performed on the first carrier before the device determining the length of CW (‘therefore, a reference subframe corresponding to the downlink subframe #n+4 is [#n, #n+1, #n+2], and the base station sends UL grant to instruct to decrease the CWS. A reference subframe corresponding to a downlink subframe #n+5 is [#n, #n+1, #n+2, #n+3], and the base station sends UL grant to instruct to increase the CWS’, ¶ 0292); or two preceding time units in the last downlink transmission performed on the first carrier before the device determining the length of CW.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the third time unit comprises: a headmost time unit in a last downlink transmission performed on the first carrier before the device determining the length of CW; or two preceding time units in the last downlink transmission performed on the first carrier before the device determining the length of CW’ as disclosed by Li into Um in view of Hu so as to effectively determine contention window information in wireless communication system, Li ¶ 0008.
As to Claim 19, Um in view of Hu do not expressly disclose determine to increase the length of CW when a proportion of NACK included in the feedback information is greater than or equal to a first preset value or a number of NACK included in the feedback information is greater than or equal to a second preset value; or determine to decrease or keep the length of CW when the proportion of NACK included in the feedback information is smaller than the first preset value or the number of NACK included in the feedback information is smaller than the second preset value.
However, Li discloses determine to increase the length of CW when a proportion of NACK included in the feedback information is greater than or equal to a first preset value or a number of NACK included in the feedback information is greater than or equal to a second preset value (‘in the reference subframe, when a quantity of uplink subframes whose receiving states are NACK is greater than a first preset threshold, or when a percentage of uplink subframes whose receiving states are NACK in all uplink subframe’, ¶ 0460; see also ¶ 0211); or determine to decrease or keep the length of CW when the proportion of NACK included in the feedback information is smaller than the first preset value or the number of NACK included in the feedback information is smaller than the second preset value.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determine to increase the length of CW when a proportion of NACK included in the feedback information is greater than or equal to a first preset value or a number of NACK included in the feedback information is greater than or equal to a second preset value; or determine to decrease or keep the length of CW when the proportion of NACK included in the feedback information is smaller than the first preset value or the number of NACK included in the feedback information is smaller than the second preset value’ as disclosed by Li into Um in view of Hu so as to effectively determine contention window information in wireless communication system, Li ¶ 0008.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463